Not for Publication in West's Federal Reporter

          United States Court of Appeals
                        For the First Circuit

No. 06-2584

                              UNITED STATES,

                                 Appellee,

                                      v.

                              SABARIAN TABA,

                         Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Nancy Gertner, U.S. District Judge]


                                   Before

                        Lipez, Circuit Judge,
                    Selya, Senior Circuit Judge,
                     and Howard, Circuit Judge.



     Lawrence A. Vogelman and Nixon, Raiche, Vogelman Barry &
Slawsky, P.A., on brief for appellant.
     William D. Weinreb, Assistant United States Attorney, and
Michael J. Sullivan, United States Attorney, on motion for summary
disposition.



                               June 27, 2008
       Per Curiam.          Pending before the court is the government's

motion for summary disposition.             Following a bench trial, Sabarian

Taba       was   convicted     of   conspiracy    to   distribute     cocaine,    in

violation of 21 U.S.C. §§ 841 and 846, and possession with intent

to distribute cocaine, in violation of 21 U.S.C. § 841(a)(1).

Moreover, the indictment alleged, and the district court found,

that Taba was subject to a 240-month mandatory minimum sentence

pursuant         to   21   U.S.C.   §   841(b)(1)(A)   because   the   conspiracy

involved more than five kilograms of cocaine and Taba was shown to

have a prior felony conviction.              He was sentenced to 240 months'

imprisonment. As there are no substantial issues presented by this

appeal, we grant the government's motion and summarily affirm the

judgment of the district court.

       Taba       argues     that   the    evidence    adduced   at    trial     was

insufficient for the district court to determine that Taba was

responsible for five kilograms of cocaine as part of the charged

conspiracy and, consequently, that the district court erred by

finding beyond a reasonable doubt that Taba was eligible for the

enhanced penalty under § 841(b)(1)(A).1                While we require proof



       1
      While Taba actually asserts that his conviction should be
reversed, even assuming arguendo that Taba's factual arguments are
correct, he is not entitled to a reversal of his conviction--Taba
confuses criminal liability with sentencing issues.     See United
States v. Yeje-Cabrera, 430 F.3d 1, 13 (1st Cir. 2005) (explaining
that a defendant may be convicted of drug conspiracy even where the
quantity proven at trial is less than that alleged in the
indictment).

                                          - 2 -
beyond a reasonable doubt regarding the drug quantity attributable

to the conspiracy as a whole to support an enhancement under

§ 841(b)(1)(A), see United States v. De La Cruz, 514 F.3d 121, 136-

37   &   n.7   (1st    Cir.    2008),    determinations    regarding      the   drug

quantity attributable to specific conspirators may be made by the

sentencing court based on a preponderance standard.                    See United

States v. González-Vélez, 466 F.3d 27, 40-41 (1st Cir. 2006).                    To

the extent that Taba challenges the district court's findings

regarding the drugs attributable to the conspiracy as a whole,

"[w]e    review       challenges    to   the     sufficiency   of   the   evidence

following bench trials de novo, evaluating whether, after viewing

the evidence in the light most favorable to the prosecution, any

rational trier of fact could have found the essential elements of

the crime beyond a reasonable doubt."               United States v. Meléndez-

Torres, 420 F.3d 45, 48-49 (1st Cir. 2005) (citation omitted).                    In

contrast, the court reviews a district court's findings of fact

regarding      drug    quantity    during      sentencing--i.e.,    the   quantity

attributable directly to Taba--for clear error.                See United States

v. Vázquez-Rivera, 470 F.3d 443, 446 (1st Cir. 2006), cert. denied,

127 S. Ct. 2951 (2007).            Although it is somewhat unclear whether

Taba     challenges      the   quantity     of    drugs   attributable     to   the

conspiracy as a whole or himself specifically, the same evidence

forms the basis for our conclusion in either instance.                          The

government presented ample evidence from which the district court


                                         - 3 -
could   conclude,      whatever    the    standard,    that   more    than   five

kilograms of cocaine were attributable to Taba as part of the

charged conspiracy.

      We briefly summarize the evidence adduced at trial.                First,

Taba stipulated that 2,989 grams of cocaine were recovered from his

vehicle upon his arrest.          Second, Taba admitted to Federal Bureau

of Investigation Agent John Woudenberg that he had known Frederick

Martineau, a codefendant, for "quite some time," and that he sold

him kilogram quantities of cocaine "from time to time on a monthly

basis."    Taba also confessed to Agent Woudenberg that he typically

purchased two kilograms of cocaine per month from his supplier in

New York for resale to Martineau or other individuals.                Third, in

a   recorded      conversation    with    another    drug   dealer,   Martineau

indicated that his drug distribution relationship with Taba had

spanned the course of "many years."                 Fourth, wiretap evidence

suggests     at    least   two    prior   transactions      between   Taba   and

Martineau.

      On appeal, Taba argues that two of the kilograms of cocaine

found in his vehicle were destined for buyers who were not part of

the conspiracy charged in the indictment.                   "Whether a single

conspiracy exists is a question of fact for the [finder of fact]."

United States v. Escobar-Figuero, 454 F.3d 40, 48 (1st Cir. 2006).

Our case law makes plain that "[e]ach coconspirator need not know

of or have contact with all other members, nor must they know all


                                      - 4 -
of the details of the conspiracy or participate in every act in

furtherance of it." Id. (citation omitted). Rather, the finder of

fact "may infer an agreement circumstantially by evidence of, inter

alia, a common purpose (such as a purpose to sell illicit drugs),

overlap of participants, and interdependence of various elements in

the overall plan."    Id. (citation omitted).

     Here, the common purpose of the conspiracy was to distribute

cocaine;    the   different   sales    involved   several    of   the   same

participants, i.e., Taba and his own suppliers; and each individual

sale was predicated upon the continued flow of cocaine down the

same supply chain, demonstrating interdependence.           See id. at 48-

49; United States v. Rivera-Ruiz, 244 F.3d 263, 268 (1st Cir.

2001); United States v. Portela, 167 F.3d 687, 697 (1st Cir. 1999).

Thus, the district court did not clearly err by attributing all of

the cocaine discovered in Taba's vehicle at the time of his arrest

to his role in the conspiracy alleged by the indictment.

     Likewise, the district court did not clearly err by concluding

that Taba was responsible for more than five kilograms of cocaine

for his role in the conspiracy even if two of the kilograms of

cocaine found in his vehicle were attributable to his participation

in separate, unindicted conspiracies.         A fact-finder may rely on

circumstantial    evidence    in   drawing   conclusions    regarding   drug

quantity.    See United States v. Hall, 434 F.3d 42, 61 (1st Cir.

2006).   As detailed above, the evidence adduced at trial revealed


                                    - 5 -
a lengthy, ongoing cocaine distribution relationship between Taba

and Martineau.   The district court, as the finder of fact, was

entitled to infer that Taba was responsible for more than five

kilograms of cocaine as part of the charged conspiracy.

     Accordingly, Taba's challenge presents no substantial issues

for appellate review and summary disposition is warranted.

     Affirmed.




                              - 6 -